SEVERANCE AGREEMENT AND GENERAL RELEASE


This SEVERANCE AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made between
(i) Gifford A. Deiterle (“Employee”), a New York resident, and (ii) CAPITAL GOLD
CORPORATION, a Delaware corporation (the “Company”).  Employee and the Company
are referred to collectively as the “Parties” and individually as a “Party.”


RECITALS


WHEREAS, the Parties entered into an Executive Employment Agreement (the
“Employment Agreement”), dated January 1, 2009, which, by its terms, expires on
December 31, 2011;


WHEREAS, Employee wishes to voluntarily resign his position as Chief Executive
Officer of, and any and all other employment with, the Company effective March
18, 2010;


WHEREAS, Employee currently serves as Chairman (“Chairman”) of the Company’s
Board of Directors (the “Board”) and wishes to tender his resignation as
Chairman of the Board effective March 18, 2009;


WHEREAS, Employee currently serves as Vice President of the board of Managers
and Chief Executive Officer of Minera Santa Rita S. de R.L. de C.V, Vice
President of the Board of Managers of Oro de Altar S. de R.L. de C.V. and
Attorney in fact of Caborca Industrial S.A. de C.V. (“Caborca”), each of which
are subsidiaries of the Company, and wishes to tender his resignation from each
such position;


 WHEREAS, Employee currently holds forty nine common shares of Caborca and
wishes to relinquish such shares (the “Caborca Shares”);


WHEREAS, the Parties wish to resolve fully and finally any potential disputes
regarding Employee’s employment with the Company and any other potential
disputes between the Parties; and


WHEREAS, in order to accomplish these ends, the Parties are willing to enter
into this Agreement.


NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement agree as follows:


TERMS


1.           Separation and Effective Date.  Subject to the terms of this
Agreement, Employee hereby voluntarily resigns his employment with Company, his
position as Chairman of the Board and his positions with each of Minera, Oro de
Altar and Caborca and relinquishes the Caborca Shares.  Pursuant to such
resignation, the Employment Agreement will terminate, Employee’s employment with
the Company will end, and his position as Chairman of the Board will terminate
on and as of March 18, 2010 (the “Termination Date”); provided, however,
Employee shall have access to the Company’s office located at 76 Beaver Street,
14th Floor through April 30, 2010.  This Agreement shall become effective (the
“Effective Date”) on the eighth day after Employee’s execution of this
Agreement, provided that employee has not revoked Employee’s acceptance pursuant
to Section 7(h) below.


 
 

--------------------------------------------------------------------------------

 
 
2.           Severance Payments.


(a)           Subsequent to the Effective Date, and on the express condition
that Employee has not revoked this Agreement, the Company will provide Employee
with the following severance (the “Severance Payment”):  (i) a lump sum payment
of $184,198.07 paid so as to be received on September 18, 2010; (ii) a second
lump sum payment of $191,666.64 to be received on September 18, 2010
(representing payment on eight monthly payments of $23,958.33 per month), (iii)
payment of $23,958.33 per month over a twelve-month period (in the aggregate
amount of $287,499.96), commencing on January 1, 2011, which monthly payments
will be mailed to Employee or direct deposited to an account designated by
Employee; and (iv) such number of shares of the Company’s common stock equal to
$100,000 divided by the volume weighted average closing sales price within the
10 trading days prior to September 18, 2010, such shares to be received on
September 18, 2010.
 
(b)           At such time as Employee is eligible to sell the shares referred
to in Section 2(a) above pursuant to an exemption under Rule 144, (either as an
affiliate under Rule 144(b)(ii) or as a non-affiliated under Rule 144(b)(i)) the
Company shall authorize and pay its legal counsel to issue a written opinion to
such effect (the “Rule 144 Opinion”), addressed and reasonably acceptable to the
Company’s transfer agent. If for any reason the Company’s counsel does not issue
such Rule 144 Opinion within 10 business days following a request for the Rule
144 Opinion, Employee may obtain a legal opinion from qualified legal counsel of
its own choosing, the Company shall pay such counsel’s reasonable fees, and the
Company shall authorize its transfer agent to rely on such legal opinion.


(c)           The Company shall issue an IRS Form 1099 to Employee reflecting
the Severance Payments made pursuant to paragraphs (a)(i) and (2).  The Employee
shall be solely responsible for payment of taxes as required by local, state and
federal law.  If a claim is made against the Company for any tax or withholding
in connection with or arising out of the Severance Payments pursuant to Section
2, Employee shall pay any such claim within thirty (30) days of being notified
by the Company and agrees to indemnify the Company and hold it harmless against
such claims, including but not limited to any taxes, attorneys’ fees, penalties
or interest, which are or become due from the Company.


 
2

--------------------------------------------------------------------------------

 
 
(d)           Employee understands and agrees that the Company would not receive
the monies and/or benefits specified in this Section 2, except for Employee’s
execution of this Agreement and General Release and the fulfillment of the
promises contained herein.


3.           General Release.


(a)           Employee, for himself and for his affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly and intentionally
releases and discharges the Company and its predecessors, successors, parents,
subsidiaries, affiliates, and assigns and each of their respective officers,
directors, principals, shareholders, agents, attorneys, board members, and
employees from any and all claims, actions, liabilities, demands, rights,
damages, costs, expenses, and attorneys’ fees (including but not limited to any
claim of entitlement for attorneys’ fees under any contract, statute, or rule of
law allowing a prevailing party or plaintiff to recover attorneys’ fees), of
every kind and description from the beginning of time through the Effective Date
(the “Released Claims”).


(b)           The Released Claims include but are not be limited to those which
arise out of, relate to, or are based upon: (i) Employee’s employment with the
Company or the termination thereof; (ii) statements, acts, or omissions by the
Parties whether in their individual or representative capacities; (iii) express
or implied agreements between the Parties (except as provided herein) and claims
under any severance plan; (iv) any stock or stock option grant, agreement, or
plan; (v) all federal, state, and municipal statutes, ordinances, and
regulations, including, but not limited to, claims of discrimination based on
race, national origin, sex, disability, whistleblower status, public policy, or
any other characteristic of Employee under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, the Fair Labor Standards Act, the Equal Pay Act, Title VII of the Civil
Rights Act of 1964 (as amended), the Employee Retirement Income Security Act of
1974, the Rehabilitation Act of 1973, the Worker Adjustment and Retraining
Notification Act, or any other federal, state, or municipal law prohibiting
discrimination or termination for any reason; (vi) state and federal common law;
and (vii) any claim which was or could have been raised by Employee, including
any claim that this Agreement was fraudulently induced.


4.           Non-Competition; Non-Solicitation; Anti-Raiding;.  Without the
prior written approval of the President or Chief Executive Officer of the
Company, Employee shall not, directly or indirectly, commencing upon the date
hereof and terminating upon the date he receives the final Severance Payment,
anywhere in the world


(a)           Engage in a “Competing Business’’ as such term is defined below,
whether as a sole proprietor, partner, corporate officer, employee, director,
shareholder, consultant, agent, independent contractor, trustee, or in any other
manner by which Employee holds any beneficial interest in a Competing Business,
derives any income from any interest in a Competing Business, or provides any
service or assistance to a Competing Business.  “Competing Business” shall mean
any business that mines or produces minerals which is competitive with the
business of the Company or any of its Affiliates (defined below), as conducted
or under development at any time during the term of employment.  “Affiliates”
shall mean any entity controlled by or under common control with Employer or any
joint venture, partnership or other similar entity to which the Company is a
party.  


 
3

--------------------------------------------------------------------------------

 
 
(b)           Acquire, lease or otherwise obtain or control any beneficial,
direct or indirect interest in mineral rights, or other rights or lands
necessary to develop, any mineral property in which the Company or any of its
Affiliates at the time of termination as a beneficial interest or is actively
seeking to acquire, or that is within a distance of five (5) kilometers from any
point on the outer perimeter of any such property in which the Company or any of
its affiliates has a beneficial interest or that it is seeking to acquire;


(c)           Conduct any exploration or production activities or otherwise work
on or in respect of any mineral property within a distance of five (5)
kilometers from any point on the outer perimeter of any mineral property in
which the Company or any of its affiliates then has a beneficial interest or is
actively seeking to acquire;


(d)           (i) Contact or solicit, or direct or assist others to contact or
solicit, for the purpose of promoting any person’s or entity’s attempt to
compete with the Company or any of its Affiliates, in any business carried on by
the Company or any of its Affiliates during the period in which Employee was an
employee of the Company, any suppliers, independent contractors, vendors, or
other business associates of the Company or any of its Affiliates that were
existing or identified prospective suppliers, independent contractors, vendors,
or business associates during such period, or (ii) otherwise interfere in any
way in the relationships between the Company or any of its Affiliates and their
suppliers, independent contractors, vendors, and business associates;


(e)           (i) Solicit, offer employment to, otherwise attempt to hire, or
assist in the hiring of any employee or officer of the Company or any of its
Affiliates; (ii) encourage, induce, assist or assist others in inducing any such
person to terminate his or her employment with the Company or any of its
Affiliates; or (iii) in any way interfere with the relationship between the
Company or any of its Affiliates and their employees; or


5.         Unknown Facts.  This Agreement includes claims of every nature and
kind, known or unknown, suspected or unsuspected.  Employee hereby acknowledges
that he may hereafter discover facts different from, or in addition to, those
which he now knows or believes to be true with respect to this Agreement, and he
agrees that this Agreement and the release contained herein shall be and remain
effective in all respects, notwithstanding such different or additional facts or
the discovery thereof.


6.         No Admission of Liability.  The Parties agree that nothing contained
herein, and no action taken by any Party hereto with regard to this Agreement,
shall be construed as an admission by any Party of liability or of any fact that
might give rise to liability for any purpose whatsoever.


7.         Warranties.  Employee warrants and represents as follows:


 
4

--------------------------------------------------------------------------------

 
 
a.         He has read this Agreement, and he agrees to the conditions and
obligations set forth in it.


b.         He voluntarily executes this Agreement after having been advised to
consult with legal counsel and after having had opportunity to consult with
legal counsel and without being pressured or influenced by any statement or
representation or omission of any person acting on behalf of the Company
including, without limitation, the officers, directors, board members, committee
members, employees, agents, and attorneys for the Company.


c.         He has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company or any of its officers, directors, board members,
committee members, employees, or agents arising out of or otherwise connected
with any of the matters herein released.


d.         The Company is not now, nor has it been in the past, in breach of the
Employment Agreement, and no Good Reason exists for Employee’s resignation.


e.         Prior to Employee’s execution of this Agreement, he has not used or
disclosed any information in a manner that would be a violation of Sections 7 or
8 set forth below if such use or disclosure were to be made after the execution
of this Agreement.


f.          He has full and complete legal capacity to enter into this
Agreement.


g.         He has had at least twenty-one (21) days in which to consider the
terms of this Agreement.  In the event that Employee executes this Agreement in
less time, it is with the full understanding that he had the full twenty-one
(21) days if he so desired and that he was not pressured by the Company or any
of its representatives or agents to take less time to consider the
Agreement.  In such event, Employee expressly intends such execution to be a
waiver of any right he had to review the Agreement for a full twenty-one (21)
days.


h.         He understands that this Agreement waives any claim he may have under
the Age Discrimination in Employment Act.  Employee may revoke this Agreement
for up to seven days following its execution, and this Agreement shall not
become enforceable and effective until seven days after such execution.  If
Employee chooses to revoke this Agreement, he must provide written notice to the
President and Chief Executive Officer of the Company by hand delivery and by
facsimile within seven calendar days of Employee’s execution of this
Agreement.  If Employee does not revoke within the seven-day period, the right
to revoke is lost.


i.          He admits, acknowledges, and agrees that, as of the Termination
Date, he is not entitled to any additional payments, severance, options,
benefits or reimbursement under Sections 3 and 4 of the Employment Agreement,
and that the payment required by Section 2 of this Agreement are good and
sufficient consideration for this Agreement.  He admits, acknowledges, and
agrees that he has been fully and finally paid or provided all wages,
compensation, vacation, expenses (including, but not limited to, relocation and
travel expenses), bonuses, stock, stock options, or other benefits from the
Company which are or could be due to Employee from the Company up through the
date of this Agreement.


 
5

--------------------------------------------------------------------------------

 
 
                j.          He has not taken any action or made any statement
materially adverse to the Company’s interests prior to signing this Agreement.


8.           Confidential Information.  Except as herein provided, all
discussions regarding this Agreement, including, but not limited to, the amount
of consideration, offers, counteroffers or other terms or conditions of the
negotiations, shall be kept confidential by Employee from all persons and
entities other than the Parties to this Agreement, members of Employee’s
immediate family, and his legal and financial advisors.  Employee may disclose
the amount received in consideration of the Agreement only if necessary (i) for
the limited purpose of making disclosures required by law to agents of the
local, state, or federal governments; (ii) for the purpose of enforcing any term
of this Agreement; or (iii) in response to compulsory process, and only then
after giving the Company ten days advance notice of the compulsory process and
affording the Company the opportunity to obtain any necessary or appropriate
protective orders.  Otherwise, in response to inquiries about this matter,
Employee shall state, “My employment with the Company has ended,” and nothing
more.  Employee hereby expressly acknowledges that any breach of this Section 7
shall result in a claim for injunctive relief, damages and/or criminal sanctions
and penalties against Employee by the Company, and possibly others.


9.           Non-Disparagement.  Employee agrees that, as of and after the
Termination Date, he will not make to any person any statement that disparages
the Company or reflects negatively on the Company, including, but not limited
to, statements regarding the Company’s financial condition, employment
practices, or its officers, directors, board members, employees, affiliates,
attorneys, customers, or vendors.  Similarly, the Company shall not make any
statement that disparages Employee or reflects negatively on him.


10.           Return of Company Property and Information.  Employee represents
and warrants that, on or before the Termination Date, he will return to the
Company any and all property, documents, and files, including any documents (in
any recorded media, such as papers, computer disks, copies, photographs, maps,
transparencies, and microfiche) that relate in any way to the Company or the
Company’s business whether or not developed, produced, or conceived, in whole or
in part, by Employee during the term of his employment with the
Company.  Employee agrees that, to the extent that he possesses any files, data,
or information relating in any way to the Company or the Company’s business on
any personal computer, he will delete those files, data, or information (and
will retain no copies in any form).  Employee also will return any Company
tools, equipment, calling cards, credit cards, access cards or keys, any keys to
any filing cabinets, vehicles, vehicle keys, and all other Company property in
any form prior to the date he executes this Agreement.  On or after the
Termination Date, Employee shall have no right to enter the Company’s offices,
wherever located, for any purpose, absent the advanced written consent of the
Company.  Employee hereby expressly acknowledges that the foregoing steps are
necessary to protect the Company’s proprietary interests in its trade secrets,
confidential information, and copyrights, and that Employee is not entitled to
use, disclose, or otherwise benefit from the Company’s proprietary
interests.  Employee understands that any breach of this Section 9 will also
constitute a misappropriation of the Company’s proprietary rights, and may
constitute a theft of the Company’s trade secrets under applicable local, state,
and federal statutes, and will result in a claim for injunctive relief, damages,
and/or criminal sanctions and penalties against Employee by the Company, and
possibly others.


 
6

--------------------------------------------------------------------------------

 
 
11.       Surviving Provisions of Employment Agreement.  Following the
Termination Date, Employee shall remain bound by Sections 5, and 7 through 12 of
the Employment Agreement.  With respect to Section 9 of the Employment
Agreement, Employee agrees and acknowledges that the Severance Payments due
hereunder shall substitute and act in stead of the “severance payments” referred
to therein. Following the Termination Date, the Company shall remain bound by
Section 4(i).


12.       Severability.  If any provision of this Agreement is held illegal,
invalid, or unenforceable, such holding shall not affect any other provisions
hereof.  In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited so as to affect the intent of the Parties to the
fullest extent permitted by applicable law.  Any claim by Employee against the
Company shall not constitute a defense to enforcement by the Company.


13.       Assignment.  The Company may assign its rights under this Agreement
with the reasonable consent of the Employee.  Employee cannot assign his rights
under this Agreement without the written consent of the Company.


14.       Enforcement.  The releases contained herein do not release any claims
for enforcement of the terms, conditions, or warranties contained in this
Agreement.  The Parties shall be free to pursue any remedies available to them
to enforce this Agreement. In the event that Employee must engage legal counsel
and/or take legal action to enforce the terms of this Agreement and the Employee
prevails in his allegations that the Company has not performed its obligations
pursuant to the terms of this Agreement, Employee shall be entitled to recover
from the Company all associated costs and expenses, including, without
limitation, reasonable attorneys’ fees.


16.       Entire Agreement.  This Agreement, and the surviving provisions of the
Employment Agreements, constitutes the entire agreement between the Parties with
respect to the subject matter contained herein.  This Agreement supersedes any
and all prior oral or written promises or agreements between the Parties, except
as otherwise provided herein.  Employee acknowledges that he has not relied on
any promise, representation, or statement other than those set forth in this
Agreement.  This Agreement cannot be modified except in writing signed by all
Parties.


 
7

--------------------------------------------------------------------------------

 
 
17.       Venue and Applicable Law.  This Agreement shall be interpreted and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of law provisions.  Venue and jurisdiction shall be in the
federal or state courts in New York, New York.


18.       Counterparts.  This Agreement may be executed in counterparts, which
together shall constitute a single instrument.


19.       Stock Options.  Employee currently owns the following options for the
Company’s shares:


a)  125,000 options at $2.52 USD post-split, issued on December 20, 2007 (75,000
of which have vested as of the date hereof at $2.52 per share; 50,000 of which
shall terminate on the date hereof);


b) 125,000 options at $1.96 USD post-split, issued on January 29, 2009 (83,325
of which have vested as of the date hereof at $1.96 per share; 41,675 of which
shall terminate on the date hereof); and


c) 62,500 shares at $2.52 USD post-split, issued on December 20, 2007 (41,667 of
which have vested as of the date hereof at $2.52 per share; 41,667 of which
shall terminate on the date hereof).


Employee will have 90 days from the date of his termination to exercise the
options that have vested as set forth in this Section 19 of this Agreement.
Employee shall be permitted to exercise such options via cashless exercise
pursuant to the terms of the amended 2006 Stock Equity Plan.


20.           IRC Section 409A.


a.           It is the intention of the parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code.  To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving Employee the economic benefits
described herein in a manner that does not result in such tax being imposed.


b.           In the event that a payment or benefit payable under this Agreement
is subject to the additional tax imposed by Section 409A of the Code, the
Company shall (at Employee’s option) pay directly, or reimburse Employee for
such additional tax and any interest and penalty related thereto (the “409A
Amounts”) within 10 days of Employee’s submission to the Company of the taxing
authority’s determination of amounts due (which determination must be submitted
by Employee to the Company within 30 days of receipt by Employee), and in the
case of Employee’s payment, evidence of such payment.  At the same time as the
Company’s payment or reimbursement, the Company shall pay Employee a gross-up
amount to cover income, excise, and other applicable taxes on the 409A Amounts
and on the gross-up amount (before this further gross-up).  For purposes of
calculating the gross-up amounts for taxes, the Employee shall be deemed to be
taxed at the highest marginal rate under all applicable local, state, federal,
and foreign tax laws for which the payment is made.


 
8

--------------------------------------------------------------------------------

 
 
EMPLOYEE IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGEEMENT AND GENERAL RELEASE. EMPLOYEE IS ALSO ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND GENERAL RELEASE.


EMPLOYEE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWNG THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE.  ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
THE COMPANY, C/O SARAH WILLIAMS, ESQ., ELLENOFF GROSSMAN & SCHOLE LLP, 150 EAST
42ND STREET, NEW YORK, NEW YORK 10017, AND STATE, “I HEREBY REVOKE MY ACCEPTANCE
OF OUR AGREEMENT AND GENERAL RELEASE.”  THE REVOCATION MUST BE MAILED TO MS.
WILLIAMS AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS
AGEREMENT AND GENERAL RELEASE.


EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.


EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EMPLOYEE HAS OR MIGHT HAVE AGAINST THE RELEASEES AS DETAILED HEREIN.
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have voluntarily executed this Agreement on the
dates written below.




 
EMPLOYEE:
             
  /s/ Gifford Dieterle
     
Name: Gifford Dieterle
 
Date: March 11, 2010
                 
THE COMPANY:
             
CAPITAL GOLD CORPORATION
                   
By:
 /s/ John Brownlie
     
Name: John Brownlie
 
Date: March 11, 2010
 
Title: President
   

 